                  Case 6:21-cv-00162-ADA-JCM Document 3 Filed 02/23/21 Page 1 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the

                                                     Western District of Texas
                                                 __________              __________

JEREMY BRAVO, LINDSEY NGUYEN, “P.P.”,                                )
AND “D.D.,” for themselves and as class                              )
representatives,                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                        Civil Action No. 6:21-cv-162
                                                                     )
  NANCY PELOSI, MITCH McCONNELL, CHUCK
                                                                     )
     SCHUMER, MARK ZUCKERBERG, BRAD
RAFFENSPERGER, ALL MEMBERS OF THE 117TH
                                                                     )
U.S. CONGRESS, ALL 50 STATE GOVERNORS AND                            )
 SECRETARIES OF STATE, JACK DORSEY, et. al.                          )
                           Defendant(s)                              )

                                                 SUMMONS IN A CIVIL ACTION
                                       Ashley Hoff
To: (Defendant’s name and address) U.S. Attorney’s Office, Western District of Texas
                                       800 Franklin Ave, Suite 280
                                       Waco, TX 76701




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
                                Paul M. Davis
whose name and address are: Paul M. Davis & Associates, P.C.
                                       3245 Main St., Suite 235-329
                                       Frisco, TX 75034




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
                  Case 6:21-cv-00162-ADA-JCM Document 3 Filed 02/23/21 Page 2 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the

                                                 __________
                                                     WesternDistrict
                                                             Districtofof
                                                                       __________
                                                                          Texas

JEREMY BRAVO, LINDSEY NGUYEN, “P.P.”,                             )
AND “D.D.,” for themselves and as class                           )
representatives,                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No.
                                                                  )
  NANCY PELOSI, MITCH McCONNELL, CHUCK
                                                                  )
    SCHUMER, MARK ZUCKERBERG, BRAD
 RAFFENSPERGER, ALL MEMBERS OF THE 117th
                                                                  )
 U.S. Congress, ALL 50 STATE GOVERNORS AND                        )
            SEC. OF STATE,, ET ALL                                )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION
                                       Nancy Pelosi
To: (Defendant’s name and address)
                                       1236 Longworth H.O.B.
                                       Washington, DC 20515




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Paul M. Davis
                                       Paul M. Davis & Associates, P.C. 3245 Main St.
                                       Suite 235-329
                                       Frisco, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  Case 6:21-cv-00162-ADA-JCM Document 3 Filed 02/23/21 Page 3 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                 __________
                                                     WesternDistrict
                                                             Districtofof
                                                                       __________
                                                                          Texas

JEREMY BRAVO, LINDSEY NGUYEN, “P.P.”,                               )
AND “D.D.,” for themselves and as class                             )
representatives,                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
  NANCY PELOSI, MITCH McCONNELL, CHUCK
                                                                    )
    SCHUMER, MARK ZUCKERBERG, BRAD
 RAFFENSPERGER, ALL MEMBERS OF THE 117th
                                                                    )
 U.S. Congress, ALL 50 STATE GOVERNORS AND                          )
            SEC. OF STATE,, ET AL                                   )
                           Defendant(s)                             )

                                                 SUMMONS IN A CIVIL ACTION
                                       Democratic Congressional Campaign Committee
To: (Defendant’s name and address) c/o Ct Corporation System
                                       1999 Bryan St. Ste 900
                                       Dallas, Texas 75201-3136




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Paul M. Davis
                                       Paul M. Davis & Associates, P.C. 3245 Main St.
                                       Suite 235-329
                                       Frisco, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                  Case 6:21-cv-00162-ADA-JCM Document 3 Filed 02/23/21 Page 4 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the

                                                 __________
                                                     WesternDistrict
                                                             Districtofof
                                                                       __________
                                                                          Texas

JEREMY BRAVO, LINDSEY NGUYEN, “P.P.”,                             )
AND “D.D.,” for themselves and as class                           )
representatives,                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No.
                                                                  )
  NANCY PELOSI, MITCH McCONNELL, CHUCK
                                                                  )
    SCHUMER, MARK ZUCKERBERG, BRAD
 RAFFENSPERGER, ALL MEMBERS OF THE 117th
                                                                  )
 U.S. Congress, ALL 50 STATE GOVERNORS AND                        )
            SEC. OF STATE,, ET AL                                 )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION
                                       Democratic Senatorial Campaign Committee
To: (Defendant’s name and address) c/o CT Corporation System,
                                       1999 Bryan St. Suite 900
                                       Dallas, Tx. 75201-3136




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Paul M. Davis
                                       Paul M. Davis & Associates, P.C. 3245 Main St.
                                       Suite 235-329
                                       Frisco, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  Case 6:21-cv-00162-ADA-JCM Document 3 Filed 02/23/21 Page 5 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the

                                                     Western District of Texas
                                                 __________              __________

JEREMY BRAVO, LINDSEY NGUYEN, “P.P.”,                             )
AND “D.D.,” for themselves and as class                           )
representatives,                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No. 6:21-cv-162
                                                                  )
  NANCY PELOSI, MITCH McCONNELL, CHUCK
                                                                  )
     SCHUMER, MARK ZUCKERBERG, BRAD
RAFFENSPERGER, ALL MEMBERS OF THE 117TH
                                                                  )
U.S. CONGRESS, ALL 50 STATE GOVERNORS AND                         )
 SECRETARIES OF STATE, JACK DORSEY, et. al.                       )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION
                                       All Individual Congressmen of the 117th U.S. Congress
To: (Defendant’s name and address) c/o Timothy P. Blodgett, Sergeant at Arms of
                                       the United States House of Representatives
                                       U.S. Capitol
                                       First St. SE
                                       Washington, DC 20004


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
                                Paul M. Davis
whose name and address are: Paul M. Davis & Associates, P.C.
                                       3245 Main St., Suite 235-329
                                       Frisco, TX 75034




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:
                                                                                      Signature of Clerk or Deputy Clerk
                  Case 6:21-cv-00162-ADA-JCM Document 3 Filed 02/23/21 Page 6 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the

                                                 __________
                                                     WesternDistrict
                                                             Districtofof
                                                                       __________
                                                                          Texas

JEREMY BRAVO, LINDSEY NGUYEN, “P.P.”,                             )
AND “D.D.,” for themselves and as class                           )
representatives,                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No.
                                                                  )
  NANCY PELOSI, MITCH McCONNELL, CHUCK
                                                                  )
    SCHUMER, MARK ZUCKERBERG, BRAD
 RAFFENSPERGER, ALL MEMBERS OF THE 117th
                                                                  )
 U.S. Congress, ALL 50 STATE GOVERNORS AND                        )
            SEC. OF STATE,, ET AL                                 )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION
                                       Mitch McConnell
To: (Defendant’s name and address) 317 Russell Senate Office Building.
                                       Washington, DC 20515




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Paul M. Davis
                                       Paul M. Davis & Associates, P.C. 3245 Main St.
                                       Suite 235-329
                                       Frisco, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  Case 6:21-cv-00162-ADA-JCM Document 3 Filed 02/23/21 Page 7 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the

                                                 __________
                                                     WesternDistrict
                                                             Districtofof
                                                                       __________
                                                                          Texas

JEREMY BRAVO, LINDSEY NGUYEN, “P.P.”,                             )
AND “D.D.,” for themselves and as class                           )
representatives,                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No.
                                                                  )
  NANCY PELOSI, MITCH McCONNELL, CHUCK
                                                                  )
    SCHUMER, MARK ZUCKERBERG, BRAD
 RAFFENSPERGER, ALL MEMBERS OF THE 117th
                                                                  )
 U.S. Congress, ALL 50 STATE GOVERNORS AND                        )
            SEC. OF STATE,, ET AL                                 )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION
                                       Mike Podhorzer
To: (Defendant’s name and address) 1310 L St. NW #500
                                       Washington, DC 20005




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Paul M. Davis
                                       Paul M. Davis & Associates, P.C. 3245 Main St.
                                       Suite 235-329
                                       Frisco, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  Case 6:21-cv-00162-ADA-JCM Document 3 Filed 02/23/21 Page 8 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the

                                                 __________
                                                     WesternDistrict
                                                             Districtofof
                                                                       __________
                                                                          Texas

JEREMY BRAVO, LINDSEY NGUYEN, “P.P.”,                             )
AND “D.D.,” for themselves and as class                           )
representatives,                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No.
                                                                  )
  NANCY PELOSI, MITCH McCONNELL, CHUCK
                                                                  )
    SCHUMER, MARK ZUCKERBERG, BRAD
 RAFFENSPERGER, ALL MEMBERS OF THE 117th
                                                                  )
 U.S. Congress, ALL 50 STATE GOVERNORS AND                        )
            SEC. OF STATE,, ET AL                                 )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION
                                       Chuck Schumer
To: (Defendant’s name and address) 322 Hart Senate Office Building
                                       Washington, DC 20510




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Paul M. Davis
                                       Paul M. Davis & Associates, P.C. 3245 Main St.
                                       Suite 235-329
                                       Frisco, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  Case 6:21-cv-00162-ADA-JCM Document 3 Filed 02/23/21 Page 9 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the

                                                 __________
                                                     WesternDistrict
                                                             Districtofof
                                                                       __________
                                                                          Texas

JEREMY BRAVO, LINDSEY NGUYEN, “P.P.”,                             )
AND “D.D.,” for themselves and as class                           )
representatives,                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No.
                                                                  )
  NANCY PELOSI, MITCH McCONNELL, CHUCK
                                                                  )
    SCHUMER, MARK ZUCKERBERG, BRAD
 RAFFENSPERGER, ALL MEMBERS OF THE 117th
                                                                  )
 U.S. Congress, ALL 50 STATE GOVERNORS AND                        )
            SEC. OF STATE,, ET AL                                 )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION
                                       Mark Zuckerberg
To: (Defendant’s name and address) 314 Lytton Ave
                                       Palo Alto, Ca. 94301




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Paul M. Davis
                                       Paul M. Davis & Associates, P.C. 3245 Main St.
                                       Suite 235-329
                                       Frisco, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 3 Filed 02/23/21 Page 10 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the

                                                 __________
                                                     WesternDistrict
                                                             Districtofof
                                                                       __________
                                                                          Texas

JEREMY BRAVO, LINDSEY NGUYEN, “P.P.”,                             )
AND “D.D.,” for themselves and as class                           )
representatives,                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No.
                                                                  )
  NANCY PELOSI, MITCH McCONNELL, CHUCK
                                                                  )
    SCHUMER, MARK ZUCKERBERG, BRAD
 RAFFENSPERGER, ALL MEMBERS OF THE 117th
                                                                  )
 U.S. Congress, ALL 50 STATE GOVERNORS AND                        )
            SEC. OF STATE,, ET AL                                 )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION
                                       Pete Sessions
To: (Defendant’s name and address) 400 Austin Ave, Suite 302
                                       Waco, Tx. 76701




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Paul M. Davis
                                       Paul M. Davis & Associates, P.C. 3245 Main St.
                                       Suite 235-329
                                       Frisco, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 3 Filed 02/23/21 Page 11 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                     Western District of Texas
                                                 __________              __________

JEREMY BRAVO, LINDSEY NGUYEN, “P.P.”,                               )
AND “D.D.,” for themselves and as class                             )
representatives,                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 6:21-cv-162
                                                                    )
  NANCY PELOSI, MITCH McCONNELL, CHUCK
                                                                    )
     SCHUMER, MARK ZUCKERBERG, BRAD
RAFFENSPERGER, ALL MEMBERS OF THE 117TH
                                                                    )
U.S. CONGRESS, ALL 50 STATE GOVERNORS AND                           )
 SECRETARIES OF STATE, JACK DORSEY, et. al.                         )
                           Defendant(s)                             )

                                                 SUMMONS IN A CIVIL ACTION
                                       All Individual Senators of the 117th U.S. Congress
To: (Defendant’s name and address) c/o Jennifer Hemingway, Sergeant at Arms of
                                       the United States Senate
                                       U.S. Capitol
                                       First St. SE
                                       Washington, DC 20004


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
                                Paul M. Davis
whose name and address are: Paul M. Davis & Associates, P.C.
                                       3245 Main St., Suite 235-329
                                       Frisco, TX 75034




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 3 Filed 02/23/21 Page 12 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the

                                                 __________
                                                     WesternDistrict
                                                             Districtofof
                                                                       __________
                                                                          Texas

JEREMY BRAVO, LINDSEY NGUYEN, “P.P.”,                             )
AND “D.D.,” for themselves and as class                           )
representatives,                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No.
                                                                  )
  NANCY PELOSI, MITCH McCONNELL, CHUCK
                                                                  )
    SCHUMER, MARK ZUCKERBERG, BRAD
 RAFFENSPERGER, ALL MEMBERS OF THE 117th
                                                                  )
 U.S. Congress, ALL 50 STATE GOVERNORS AND                        )
            SEC. OF STATE,, ET AL                                 )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION
                                       Republican National Committee
To: (Defendant’s name and address) 310 First St. S.E.
                                       Washington, D.C. 20003




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Paul M. Davis
                                       Paul M. Davis & Associates, P.C. 3245 Main St.
                                       Suite 235-329
                                       Frisco, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 3 Filed 02/23/21 Page 13 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the

                                                     Western District of Texas
                                                 __________              __________

JEREMY BRAVO, LINDSEY NGUYEN, “P.P.”,                               )
AND “D.D.,” for themselves and as class                             )
representatives,                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                        Civil Action No. 6:21-cv-162
                                                                    )
  NANCY PELOSI, MITCH McCONNELL, CHUCK
                                                                    )
     SCHUMER, MARK ZUCKERBERG, BRAD
RAFFENSPERGER, ALL MEMBERS OF THE 117TH
                                                                    )
U.S. CONGRESS, ALL 50 STATE GOVERNORS AND                           )
 SECRETARIES OF STATE, JACK DORSEY, et. al.                         )
                           Defendant(s)                             )

                                                 SUMMONS IN A CIVIL ACTION
                                       Jack Dorsey
To: (Defendant’s name and address) Twitter
                                       1355 Market St., Suite 900
                                       San Francisco, CA 94103




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
                                Paul M. Davis
whose name and address are: Paul M. Davis & Associates, P.C.
                                       3245 Main St., Suite 235-329
                                       Frisco, TX 75034




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:
                                                                                      Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 3 Filed 02/23/21 Page 14 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the

                                                 __________
                                                     WesternDistrict
                                                             Districtofof
                                                                       __________
                                                                          Texas

JEREMY BRAVO, LINDSEY NGUYEN, “P.P.”,                             )
AND “D.D.,” for themselves and as class                           )
representatives,                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No.
                                                                  )
  NANCY PELOSI, MITCH McCONNELL, CHUCK
                                                                  )
    SCHUMER, MARK ZUCKERBERG, BRAD
 RAFFENSPERGER, ALL MEMBERS OF THE 117th
                                                                  )
 U.S. Congress, ALL 50 STATE GOVERNORS AND                        )
            SEC. OF STATE,, ET AL                                 )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION
                                       Brad Raffensperger
To: (Defendant’s name and address) 214 State Capital
                                       Atlanta, Ga. 30334




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Paul M. Davis
                                       Paul M. Davis & Associates, P.C. 3245 Main St.
                                       Suite 235-329
                                       Frisco, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
